DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. (US 20150309385).

    PNG
    media_image1.png
    267
    428
    media_image1.png
    Greyscale

Regard to claims 1 and 11, Shu et al. disclose a color electrophoretic display device, comprising: 
a driving substrate [a drive array substrate 110]; and 
a front plate laminate structure 120c located on the driving substrate 110, and 
wherein the plate laminate structure comprises: 
a display medium layer 124a; 
a top adhesive layer [a second adhesive layer 129a2] located on the display medium layer 110; 
a transparent substrate [a transparent material layer 122a] located on the top adhesive layer 129a2; 
a transparent conductive film [the conventional transparent conductive film (e.g. indium tin oxide (ITO) film) with the nano metal mesh layer 126a [0032]] located between the transparent substrate 122a and the top adhesive layer 129a2, wherein the transparent conductive film 126a comprises a bottom surface facing the top adhesive layer 129a2; and 
a color filter layer 127c located between the transparent substrate 122a and the display medium layer 110.  

Regard to claim 12, Shu et al. disclose the color electrophoretic display device, wherein the front plate laminate structure further comprises: a bottom adhesive layer [a first adhesive layer 129a1] located between the driving substrate 110 and the display medium layer 124.  

2.	Claims 1-5, 9-10, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA KANJI et al. (JP 2010127985).

    PNG
    media_image2.png
    170
    365
    media_image2.png
    Greyscale

Regard to claims 1 and 11, TANAKA KANJI et al. disclose a color electrophoretic display device, comprising: 
a driving substrate [a rear side panel substrate 1 forms the rear side pixel electrode 5]; and 
a front plate laminate structure  located on the driving substrate 1, and 
wherein the plate laminate structure comprises: 
a display medium layer [the black display medium 3B and the white display medium 3W are arranged in the cell]; 
a top adhesive layer [a transparent adhesive 16 and the film substrate 12 (for example, a transparent PET film)] located on the display medium layer 3; 
a transparent substrate [an observation-side transparent panel substrate 2] located on the top adhesive layer 16; 
a transparent conductive film [a transparent conductive film as a pixel electrode 6 is formed to form a color filter substrate] located between the transparent substrate 2 and the top adhesive layer [a transparent adhesive 16 and the film substrate 12 (for example, a transparent PET film)], wherein the transparent conductive film 6 comprises a bottom surface facing the top adhesive layer; and 
a color filter layer 14 located between the transparent substrate 2 and the display medium layer 3.  

Regard to claim 2, TANAKA KANJI et al. disclose the front plate laminate structure, wherein the color filter layer 14 is located between the top adhesive layer 16 and the display medium layer 3.  

Regard to claim 3, TANAKA KANJI et al. disclose the front plate laminate structure, wherein the color filter layer 14 is in contact with a top surface of the display medium layer 3 facing the top adhesive layer.  

Regard to claims 4 and 14, TANAKA KANJI et al. disclose the front plate laminate structure, wherein the top adhesive layer comprises 
a first sub-layer [a film substrate 12 (for example, a transparent PET film) acting like the transparent adhesive] and 
a second sub-layer [a transparent adhesive 16], and 
the color filter layer 14 is located between the first sub-layer 12 and the second sub-layer 16.  

Regard to claims 5 and 15, TANAKA KANJI et al. disclose the front plate laminate structure, wherein the color filter layer 14 is located between the transparent conductive film 6 and the top adhesive layer 16.  

Regard to claims 9 and 20, TANAKA KANJI et al. disclose the front plate laminate structure, wherein the color filter layer comprises a plurality of color resists (resin), the color resists are separated from each other, and a portion of the top adhesive layer 16 is located between adjacent two color resists.  

Regard to claim 10, TANAKA KANJI et al. disclose the front plate laminate structure, wherein each color resist (resin) comprises a plurality of sections, and the sections are separated from each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA KANJI et al. (JP 2010127985) as applied to claims 5, 15 in view of SAIJO HIROKAZU et al. (JP 2012042794).

TANAKA KANJI et al. fail to disclose the front plate laminate structure, wherein the color filter layer is in contact with the bottom surface of the transparent conductive film(claims 6 and 17), wherein a surface coverage of the color filter layer is in a range of about 5% to 95% (claims 7 and 18); wherein a distance between the color filter layer and the display medium layer is in a range of about 1 µm to 35 µm (claims 8 and 19).

    PNG
    media_image3.png
    214
    479
    media_image3.png
    Greyscale

Regard to claims 6 and 17, SAIJO HIROKAZU et al. teach the front plate laminate structure, wherein the color filter layer 2 is in contact with the bottom surface of the transparent conductive film 3.
 
Regard to claims 7 and 18, SAIJO HIROKAZU et al. teach the front plate laminate structure, wherein a surface coverage of the color filter layer is in a range of about 5% to 95% [The color filter layer substrate preferably has a transmittance in the visible light region of 80% or more, and more preferably 90% or more].  

Regard to claims 8 and 19, SAIJO HIROKAZU et al. teach the front plate laminate structure, wherein the color filter layer, the distance between the color filter layer and the display medium layer is short or can be reduced, so that the parallax hardly occurs to obtain excellent color display characteristics. It would be obvious as a matter of design choice to shorten a distance between the color filter layer and the display medium layer in a range of about 1 µm to 35 µm for manipulating parallax to obtain excellent color display characteristics, since applicant has not disclosed that “the display medium layer in a range of about 1 µm to 35 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the display medium layer in a range of about 1 µm to 35 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a color electrophoretic display device as TANAKA KANJI et al. disclosed, wherein the color filter layer is in contact with the bottom surface of the transparent conductive film for  excellent color display characteristics as SAIJO HIROKAZU et al. taught; wherein a surface coverage of the color filter layer is in a range of about 5% to 95% for preventing a decrease in display luminance as SAIJO HIROKAZU et al. taught; wherein a distance between the color filter layer and the display medium layer is in a range of about 1 µm to 35 µm for manipulating parallax to obtain excellent color display characteristics as SAIJO HIROKAZU et al. taught.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is allowed since there is no prior teaches the color electrophoretic display device, wherein 
the bottom surface of the color filter layer and the top surface of the top adhesive layer have a distance h1 therebetween, 
the top surface of the color filter layer and the bottom surface of the transparent conductive film have a distance h2 therebetween, and 
a ratio between h1 and h2 is in a range of about 0.5 to 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bae et al. (US 20120218622) disclose an electrophoretic display device comprising a common electrode 270 made of a transparent conducting material, a supporting layer 320 supporting the electronic ink units 310 is formed on the common electrode 270. On supporting layer 320, the upper panel 200 includes the upper substrate 210, the color filters 230R, 230G, and 230B formed on the upper substrate 210, and an adhesive layer 280 formed on the color filters 230R, 230G, and 230B.

Miyamoto et al. (US 20120236391) disclose a multi-color display panel comprising a color filter layer (2) and a transparent electrode layer (4) on a transparent substrate (1). In addition, a microcapsule layer (10) is directly formed on the transparent electrode layer (4). Here, in the microcapsule layer (10), a microcapsule (5) is dispersed in a binder resin (11), and a dispersion liquid in which an electrophoresis particle is dispersed in a transparent dispersion medium is enclosed in the microcapsule.

Lo et al. (US 20140185128) display device comprising a first substrate 110, a second substrate 120, a display layer 130, a color filter layer 140, a transparent electrode layer 150, a transparent sealing 160, a protective film 170 and adhesive layers 180 and 190.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871